Bao, Chief Judge:
These appeals for reappraisement, listed on the attached schedule, were submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals for reappraisement herein consists of nylon yarn exported from Italy, on or after August 11, 1966; and that, at the time of exportation thereof to the United States, the price at which such or similar merchandise was freely sold or offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity arid in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges' and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was $1.20 per pound net, packed.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the-subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law .927, 84th Congress, and that said merchandise is subject to appraisement under Sec. '402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reappraisement herein may be deemed submitted for a decision on the foregoing stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is $1.20 per pound, net, packed.
Judgment will be entered accordingly.